DETAILED ACTION
	The amendment filed 8/12/2022 is acknowledged and has been entered.  
Claims 1, 3-4, 11-13 and 16 are currently pending.
Upon entry of the amendment, claims 1, 3-4, 11-13 and 16 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The amendment to claim 1 overcomes the rejections of claims under 35 USC 102(a)(1) and 35 USC 102(a)(2) and the cited are teaches expressing miR-1287 in CHO cells. It is noted that amended claim 1 requires that the RNA oligonucleotide that inhibits expression of host cell ATF6B is NOT a miRNA.  Explicit support for using an RNA oligonucleotide that is not a miRNA can be found at least on page 27 (see lines 31-32) of the specification.  The prior art does not teach the claimed engineered CHO cell.
The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed (See MPEP § 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635